Citation Nr: 0940700	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine that denied the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5.  The Veteran 
perfected a timely appeal of this determination to the Board. 
 
In November 2006, the Veteran appeared and offered testimony 
in support of his claim before the undersigned acting member 
of the Board.  The Veteran's testimony on that occasion has 
been transcribed and associated with his claim's file.  

By an Order, dated in December 2008, the United States Court 
of Appeals for Veterans Claims (Court) vacated an August 2007 
Decision of the Board of Veterans Appeals (Board), which 
denied compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5 and remanded the 
matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran was afforded a hearing in November 2006, 
the Veteran had subsequently changed his representative.  In 
an August 2009 letter, the new representative, an attorney, 
requested that the Veteran be afforded another hearing so 
that he could present additional evidence in the form of the 
Veteran's testimony.

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2009).  
Because failure to afford the Veteran and his new 
representative the requested hearing would constitute a 
denial of due process and result in any Board decision 

being vacated, 38 C.F.R. § 20.904 (a) (2009), this matter 
must be addressed before the Board promulgates a decision.  
Given that the request for a new hearing, pursuant to 38 
C.F.R. § 20.704(d) is with "good cause" given the change in 
representation, this case must be remanded to afford the 
Veteran and his attorney the opportunity to appear at such a 
hearing following all appropriate procedures.


Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
schedule the Veteran for hearing before 
the Board at the local RO in accordance 
with applicable procedures.  The Veteran 
and his attorney should be notified of 
the time and place to report for the 
hearing.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A     
§§ 5109B, 7112 (West 2002 & Supp. 2009).  




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).







